Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The IDS filed 09 May 2022 crossed in the mail with the Notice of Allowance mailed 11 May 2022. The IDS has been fully considered.

The documents included in the IDS filed 09 May 2022 have been fully considered. The prior art documents are interpreted as representative of the level of ordinary skill in the art before the time the invention was filed. 
The closest prior art is deemed to be Waddell et al. (Hospital Pharmacy, 2004, 39(12), 91153-1154, provided by Applicant in IDS mailed 15 Dec 2021) and HOLZER et al. (US 2013/0046275 A1, published 21 Feb 2013, provided by Applicant in IDS submitted on 29 Apr 2022)
The teachings of Waddell et al. are detailed in the Notice of Allowance mailed 02 Feb 2022.
The teachings of HOLZER et al. are detailed in the Notice of Allowance mailed 11 May 2022. 
The closest prior art is does not teach or fairly suggest the claimed invention for the reasons detailed in the Office Actions of record detailed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623